729 F.2d 1340
UNITED STATES of America, Plaintiff-Appellee,v.Helen Williams NELSON and Robert D. Williams, duly appointedExecutrix and Executor of the Last Will of Helen F.Williams, Fulton Federal Savings and Loan Association, andRobert Norman, Defendants-Appellants.
No. 82-8739.
United States Court of Appeals,Eleventh Circuit.
April 16, 1984.

Glenn L. Archer, Jr., Michael L. Paup, Tax Div., U.S. Dept. of Justice, Washington, D.C., Sharon D. Stokes, Joan I. Oppenheimer, Richard W. Perkins, Asst. U.S. Attys., Dept. of Justice, Washington, D.C., for plaintiff-appellee.
W. Rhett Tanner, Atlanta, Ga., Dennis C. O'Brien, Marietta, Ga., for Fulton Federal.
James E. Malone, Marietta, Ga., for Helen Williams.
Appeal from the United States District Court for the Northern District of Georgia;  G. Ernest Tidwell, Judge.
Before GODBOLD, Chief Judge, HILL, Circuit Judge, and THORNBERRY*, Senior Circuit Judge.

BY THE COURT:

1
AFFIRMED on the basis of the district court decision.  See 581 F. Supp. 756 (N.D.Ga.1982).



*
 Honorable Homer Thornberry, U.S. Circuit Judge for the Fifth Circuit, sitting by designation